PD-0984-15
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                           AUSTIN, TEXAS
SORRELsluDASHEN IANTON                                                           Transmitted  BRUCE
                                                                                                  11/4/2015  ANTON
                                                                                                                11:31:02 AM
                                                                  BOARD CERTIFIED-CRIMINAL LAW and CRIMINAL APPELLATE LAW
                                                                                      Accepted      11/4/2015     1:22:15 PM
                                                                                      TEXAS BOARD OF LEGAL SPECIALIZATION
                        Attorneys and Counselors at Law                                                      ABEL    ACOSTA
                                                                                                         ba@sualaw.com
                                                                                                 2311 Cedar Springs Rd.CLERK
                                                                                                           Suite 250
                                                                                                    Dallas, TX 75201
                                                                                                        214.468.8100
                                                                                                    fax 214.468.8104
                                                                                                     www.sualaw.com

                                            November 4, 2015


   Clerk of the Court
   Court of Criminal Appeals
   P 0 Box 12308, Capitol Station
   Austin, Texas 78711
                                                                   November 5, 2015


   Re:     Wendee Long
           CCA No. PD-0984-15

   Dear Sir or Madam.

   Please be advised that I represent Ms. Wendee Long in the above-referenced matter Please
   enter my name as counsel of record and send any notices regarding this case to me.

    Thank you for your attention to this matter. Please contact me should you have any questions
    or concerns


    Sincerely,


     ~
    BRUCE E. ANTON
    State Bar No. 01274700




    cc.    Denton County District Attorney's Office